﻿Mr. President, I should like first of all, on behalf of my Government, the people of the Republic of Senegal and His Excellency Mr. Leopold Sedar Senghor, to express to you our most heartfelt congratulations on the occasion of your brilliant election to the presidency of this thirty-fourth session of the General Assembly of the United Nations. The outstanding personal qualities you have already shown as Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, your thorough knowledge of the work and procedures of the United Nations and the very effective and positive way in which you have joined the constructive and progressive forces of a new world order free of injustice and discrimination—all this confirms our conviction that this session of the General Assembly will, under your wise and clear guidance, discharge its heavy responsibilities at this difficult time for mankind, which is today buffeted by crises of all kinds.
85.	We should also like to convey our congratulations to our colleague Mr. Indalecio Lievano, the Minister for Foreign Affairs of Colombia, who so competently guided the work of the last session of the General Assembly. He deserves our warmest praise, and my delegation and I congratulate him on the way in which he directed the work of the thirty-third session of the General Assembly.
86.	We should be remiss in fulfilling our duties if we did not also express our thanks and gratitude to the person who for a number of years has so perfectly embodied the ideals of our international Organization, the Secretary-General, Mr. Kurt Waldheim, for his very lucid and comprehensive report on the work of the Organization in which he has so well described the present state of international relations and through which he has demonstrated his true qualities as an intelligent diplomat in his sincere and constant efforts to promote the establishment of genuine international peace and security, which is indispensable for the well- being of mankind.
87.	On behalf of my country, Senegal, I should like to extend our warmest congratulations to the delegation of Saint Lucia, whose country has just been admitted as the one hundred and fifty-second Member of our Organization.
88.	Every session of our Assembly gives us an opportunity to look back at the year gone by, to review the problems which are at the forefront of our concerns and at the same time to suggest the most appropriate ways and means of achieving a just and lasting solution to those problems.
89.	The latest sessions of the General Assembly have been characterized by the emergence of rather deep differences, which have sometimes made of our yearly debates a kind of confrontation, the genuine significance of which has not always been clearly perceived by all.
90.	This is true as regards the evolution of the situation in Africa, and especially southern Africa, where the time for decisions finally seems to have arrived. Such a spectacular change is certainly not due only to the fact that international public opinion has suddenly awoken to events in this region of our continent, although it had been kept well informed of them. It is first and foremost the result of the work of the Africans themselves, who, with the help of their friends, have throughout the years learned better to defend their rights in order to reconquer their freedom in dignity and equality. 
91.	The fact is that the peoples of Africa are becoming aware of their affinities, and constantly drawing close together. While Africans have in the past been divided by seemingly insurmountable barriers, they are today becoming more and more aware of their indivisibility, in spite of forces of tension, conflict and the social advantages or disadvantages that tend to distract them year after year from the basic concerns of their peoples. Africans are indeed becoming more and more aware— and this is a positive factor—that their main source of peace and security resides in mutual understanding of their respective problems and in steadfast and constant collective efforts to overcome inertia.
92.	Nevertheless, our present hope is seriously threatened by pressing problems affecting both the awareness of this human quest for peace and social justice and its continuity. These problems, as they appear to us in the situation in southern Africa, have today reached crisis dimensions. Indeed, persistent colonialism, the effective domination by a racist minority and an odious policy of apartheid seem to be determined to oppose the inevitable emancipation of all of Africa. This unjust and cruel effort must not, however, prevail over the firm determination and desire of the African peoples to free themselves of the chains of oppression and injustice.
93.	My country, Senegal, has always provided unfailing and constructive support to all oppressed peoples struggling for their freedom and inalienable rights. We hereby solemnly reaffirm this support, and we should like at the same time to renew our commitment unreservedly to support the legitimate efforts of all peoples throughout the world struggling to achieve self-determination and independence, to regain peace and to safeguard justice.
94.	Thus, my country, Senegal, had with regard to Namibia in the past stressed and rightly valued the constructive efforts made individually or collectively by certain African or Western States to find a solution on the basis of the resolutions and decision of the United Nations. Unfortunately, we must once more acknowledge that these efforts have not yet been successful because of the obvious stubbornness of South Africa to maintain its colonial domination over the Territory of Namibia. But our efforts will eventually be crowned with victory.
95.	It will be recalled that on 20 May last, the Minister of Foreign Affairs of South Africa announced his Government's decision to transform the so-called Constituent Assembly of Windhoek into a National Assembly and at the same time to confer executive powers upon some of its members.
96.	By that decision, the Government of South Africa was putting an end to all hopes for the implementation of the plan adopted by the Security Council in its resolution 435 (1978). That defiance of the entire international community as well as of the United Nations itself shows the extent to which the South African Government has disregarded the international Organization, our Organization. It is time for our Assembly to assume its responsibilities and to put an end to the illegal presence of South Africa in Namibia.
97.	Senegal believes that the United Nations Council for Namibia and its powers must be strengthened. The United Nations Council for Namibia remains the legal authority for Namibia until the Territory becomes truly independent. In this connexion it must be given the full support of all the Members of our Organization, as well as their consistent understanding.
98.	Senegal also believes that our brothers from SWAPO, the sole and authentic liberation movement of the Namibian people, must be given the material, moral, diplomatic and, if need be, military assistance to enable them to achieve the aspirations of the Namibian people for genuine independence within a united Namibia.
99.	In this respect, I should like to pay a resounding tribute from this rostrum, and on behalf of our President, Mr. Leopold Sedar Senghor, to the SWAPO freedom fighters who, despite arrests and arbitrary detention, crimes, and other acts of violence perpetrated by the illegal administration of South Africa against African populations, continue, under the guidance of our brother and friend Sam Nujoma, to fight courageously and firmly for the triumph of the aspirations of all the Namibian people, of whom they alone are the authentic representatives.
100.	One source of comfort is the fact that today it is undeniable that an equitable and lasting solution to the question of Namibia is inconceivable without the full and direct participation of SWAPO, which undeniably has demonstrated its political maturity throughout the action which has led to the settlement plan adopted by the Security Council. In this spirit, Senegal opposes the recognition of any puppet regime which South Africa might one day wish to impose on the Namibians. We continue to believe that only concerted international action, both powerful and organized, can compel South Africa to accept the implementation of the Western settlement plan, whose fate has become more and more uncertain.
101.	In the face of this situation, my country once more appeals to the international community for support and assistance so that effective sanctions may be applied against South Africa pursuant to Chapter VII of our Charter as a means of pressure to induce the South African Government to comply with Security Council resolutions 385(1976) and 435(1978). Senegal wishes to take this opportunity to invite the Security Council to take all necessary measures to implement its settlement plan.
102.	As regards the problem of Zimbabwe and in keeping with the position adopted by most of the States Members of the United Nations, Senegal feels that there can be no genuine independence without the establishment of a majority Government. We feel that any settlement concerning the future of that Territory must be prepared with the full participation of the Patriotic Front, the only genuine liberation movement of the people of Zimbabwe, under the enlightened guidance of our brothers Joshua Nkomo and Robert Mugabe.
103.	It is now time to recall solemnly that an inaccurate press release had indicated that my country had recognized the Muzorewa regime a few months ago. This was never the case and never will be the case. I should like, on behalf of my Government, and most categorically, to disclaim such a piece of information.
104.	During the thirty-third session of the General Assembly of the United Nations, the delegation of Senegal, it will be recalled, actively participated in the preparation and adoption of resolutions 33/38 A and B. It is true that new developments have occurred since then, but it is just as true that at the point where improvements were expected, further flaws, lacks of understanding and inaccuracies occurred which have further complicated the Namibian situation.
105.	But it is difficult to consider that, on the basis of these elections, it is impossible to see a favourable evolution towards a conference of all the parties concerned, thanks to the relevant work of certain African States—such as Nigeria—which stressed at Lusaka the importance of working towards an effective solution to that problem. And it was precisely in Lusaka, at the Meeting of Heads of Government of Commonwealth Countries, that the idea of a conference that would include the participation of all parties concerned was put forward. That Conference is now taking place in London.
106.	The news which we have heard from London in this respect seems highly encouraging to us. It seems that, as regards the representation of the white minority, after two weeks of difficult negotiations an agreement has been reached among the parties, so that the black majority will finally hold the reins of power in Namibia.
107.	We fervently hope that on the other points remaining to be discussed, everything will be done by the Government of the United Kingdom to reach a comprehensive and honest agreement in order to spare the people of Zimbabwe the atrocities of war, which they have been experiencing for some time and whose effects and hardships are being sorely felt in all the neighbouring countries.
108.	My delegation feels that the United Kingdom, which has an important role to play in this situation, should not in any way consider the lifting of sanctions taken against Rhodesia until the negotiations underway lead to a solution which is satisfactory both to all the parties concerned and to the international community as a whole. We feel that an authentic peace, a lasting peace, in southern Africa requires constant progress on all the fronts involving the oppression and exploitation of peoples which now characterize that part of our continent. It is clear that the use of armed force to achieve liberation has not been the chosen method of Africa. In fact, that method has been imposed upon us because there has never been and there will never be any possible compromise on the sacred objective of total liberation and the complete elimination of the vestiges of colonialism, neo-colonialism, imperialism, the domination of the racist minority, and apartheid.
109.	As regards Western Sahara, during the thirty- third session of the General Assembly, my country voted in favour of resolution 33/31 B, which invited "the Organization of African Unity to take prompt action to find a just and equitable settlement of the question of Western Sahara".
110.	It nevertheless turned out that during its Assembly of Heads of State and Government which was held at Monrovia in July, the Organization of African Unity [OA U] adopted, by a vote to which 1 do not wish to refer directly, a resolution promoting a general cease-fire and the organization on the territory of the Western Sahara of a referendum offering the populations concerned a choice between the maintenance of the status quo and independence.
111.	Since then, many events which were foreseeable in July have taken place in that area. The problem of the Sahara has become a conflict between two neighbouring Arab States, regardless of whether such a conflict was desired. This is the substantive issue, and it cannot be resolved until direct dialogue is promoted between the Heads of State of those two countries. That is why the President of the Republic of Senegal, His Excellency, Leopold Sedar Senghor, had relevantly proposed, during the last session of the OAU Assembly, a meeting of the heads of State of the parties concerned under the auspices of the special committee of the five African heads of State in order to find a just and lasting solution to this conflict which has lasted too long. But we are convinced that the wisdom and devotion of our neighbours to the sovereignty and independence of Africa will certainly prevail in this issue and will lead to a just and lasting solution of the conflict in the Western Sahara.
112.	With regard to the question of the Comorian Island of Mayotte, the delegation of Senegal is pleased at the efforts made by the French and Comorian Governments to resolve this important problem through dialogue. Contacts have taken place, and they are very encouraging for the result of the current negotiations, especially as the two parties concerned have decided, by common agreement and as a sign of goodwill, to exchange diplomatic representatives at the ambassadorial level.
113.	As is known, African problems are not the only problems of concern to my country. Indeed, Senegal is particularly concerned by the situation in the Middle East and the question of Palestine. The tension prevailing in that part of the world is, need we recall, a serious threat to international peace and security. The climate of violence as well as the attitude of Israel towards the inalienable national rights of the Palestinian people are serious obstacles to peace in the region. As is known, the Government of the Republic of Senegal is and has always been in favour, both as a matter of principle and in its actions, of any dialogue between the parties to a conflict. And if, as has been mentioned here, the agreements reached between certain parties to the conflict did not cover a wide enough range of the aspects of the Middle East conflict, thus making it possible to hope for a settlement ensuring comprehensive, lasting and just peace involving all aspects of the problem, it is none the less true that these agreements do have some positive features which we cannot neglect, even though they may be inadequate to lead to a global solution. Permit me at this time to commend the Committee on the Exercise of the Inalienable Rights of the Palestinian People as well as its chairman, our compatriot Mr. Medoune Fall, for the work accomplished to the benefit of the fraternal people of Palestine despite all the difficulties which must be overcome daily by that Committee in the fulfilment of its mandate. 
114.	My country unreservedly condemns the occupation by Israel of Palestinian and other Arab territories, including the holy city of Jerusalem, whose Arab and Islamic nature must be preserved. My country intends to step up its efforts with the Palestinian and Arab peoples as well as with all justice-loving and peace- loving peoples to achieve that goal. Moreover, my country forcefully reaffirms that no just and lasting peace is possible in the Middle East until an acceptable and complete solution can be found to the problem of Palestine, a solution based on the exercise of the inalienable rights of the Palestinian people, including, of course, its right of return and the right to independence and national sovereignty of Palestine under the guidance of its sole authentic representative, the PLO.
115.	In mentioning the problem and the conflict in the Middle East, my country cannot gloss over the dispute existing between Israel and my country, which, incidentally, maintain no diplomatic relations, as a result of the arrest of Regimental Sergeant-Major Papa Coly Sarr of Senegal, a member of UNIFIL.
116.	As everyone knows, my country Senegal feels no hatred towards Jews in general or towards Israelis in particular, for history has demonstrated that each of the "three suffering peoples", the blacks, the Arabs and the Jews, has brought to the world an irreplaceable message, Need we recall that during the British Mandate two peoples were struggling for independence: the Jewish people on the one hand and the Palestinian Arab people, composed of both Moslems and Christians, on the other? Our view, held by Senegalese statesmen since as early as 1948, was that each struggling people had a right to establish a free State in Palestine. The Jewish people have achieved self-determination with the foundation of the State of Israel. The United Nations must also enable the Palestinian Arab people to achieve self-determination by founding an independent State on Palestinian lands now occupied by Israel. And that is, moreover, the idea that was met by the partition decided upon by the United Nations in 1948, which led to the creation of the State of Israel. But we will go even further: there can be no definitive peace between Jews and Arabs until all occupied territories are freed and until the just cause of the struggling Palestinian people is finally satisfied. Israel must consider itself as one Semitic State among other Semitic States.
117.	In February 1979, during a supply mission. Regimental Sergeant-Major Papa Coly Sarr was arrested by the Israeli authorities, who then accused him of having supplied explosives to the Palestinians. They tried him and condemned him to 10 years imprisonment. It is an elementary principle of law that one cannot be both judge and party to a case, as the Israeli Government has been. The Secretary-General of the United Nations had the great vision to understand, quite rightly, that it was an international tribunal designated by the United Nations that should have tried Regimental Sergeant-Major Sarr. It is this that we have unceasingly requested, and we feel that it is our right. We do not intend—and let me make this very clear—to enter into any contact with the Israeli Government, or even less to negotiate with it, in order to obtain the application of international law in the case of Regimental Sergeant-Major Sarr, This is for reasons of principle and dignity. We place our confidence in the international community and particularly in the United Nations. We are in no way prejudging the decision of the future international court, but simply say that judging from the dossier of the accused, it does not seem that he could have acted—and indeed he could not have acted—from reasons of venality.
118.	The United Nations knows that it is in duty bound to require that the Israeli Government refer the case of Regimental Sergeant-Major Sarr to the Secretary-General of the United Nations. We know the qualities and the probity of Mr. Waldheim and are thus able to reaffirm here our solemn conviction that law will triumph over force and reason over injustice.
119.	I would like to reaffirm the constant support of my country, Senegal, and its President, Mr. Leopold Sedar Senghor, for the just struggle of the fraternal people of Palestine and the PLO, their sole authentic representative, and for our brother and our friend President Yasser Arafat, whose untiring struggle for justice, freedom and dignity for our Palestinian brothers re-quires a particular tribute.
120.	I cannot neglect to reiterate our active solidarity with our Arab brothers, so that, together, we will spare no effort for the total liberation of the Arab territories occupied by Israel in June 1967, for the restoration to Jerusalem of its Islamic and Arab character without any hindrance, as stated in resolutions adopted by the Al- Quds committee of the Tenth Islamic Conference of Foreign Ministers at its last meeting at Fez, Morocco in May and to ensure that the three great religions may co-operate in the region as they have done since ancient times.
121.	With regard to Lebanon, the object of repeated, senseless attacks by Israel, I should like to state that my country, which has always maintained excellent relations with Lebanon, forcefully condemns these acts of aggression, which violate the integrity, independence and sovereignty of that nation.
122.	Senegal, which is a member of UNIFIL, cannot accept these acts which undermine the credibility of the United Nations and which place in danger the existence of a Member State.
123.	On the question of Cyprus, my delegation is in favour of the resumption, in a positive and constructive way, of intercommunal negotiations conducted freely and on the basis of equality and of the detailed and specific proposals put forward by the parties concerned, in order to achieve, as soon as possible, a mutually acceptable agreement based on the legitimate rights of the two Cypriot communities, Greek and the Turkish.
124.	These hotbeds of tension, which are serious threats to international peace and security, are unfortunately not the only problems which endanger the very survival of all of mankind. A phenomenon threatens us which could have as its consequences the irremediable destruction of mankind itself: the arms race. This un-bridled race, as certain of my colleagues have already said here, takes the form of the accumulation of frightful means capable of wiping out in an instant the sum total of man's efforts and progress since the dawn of time, together with the permanent risk of nuclear holocaust, the senseless waste of non-renewable natural resources, the absence of genuine progress in disarmament negotiations and the more and more frequent use of force in international relations should give rise to a heightened awareness throughout the world of this threat of self-destruction which faces all of mankind today.
125.	Hence, the Government and people of Senegal attach great importance to this problem, and for this reason the President of my country, His Excellency Leopold Sedar Senghor, spoke personally in the general debate during the tenth special session of the General Assembly, which was devoted to disarmament, and stressed die dangers of this ruinous arms race to the social and economic progress of all nations and in particular to that of the developing countries. That is why His Excellency President Leopold Sedar Senghor proposed from this rostrum the imposition of a 5 per cent tax on the military budgets of States and the transfer of resources thus released to aid for the developing countries.
126.	Contrary to expectations, that special session did not fulfil all the hopes of international public opinion; although we must acknowledge that in certain sectors considerable progress was recorded. We hope that the next special session to be devoted to disarmament will yield practical, more tangible results.
127.	My country's keen interest in this question of disarmament was once more demonstrated by the convening in Dakar on 9-10 February 1979, at the request of the international community, of an international seminar on "The Interrelationship between Disarmament Problems and Development", organized under the aegis of the World Council for Peace. In his opening statement on that occasion, the Prime Minister of the Republic of Senegal, Mr. Abdou Diouf, said:
"In the developed countries which have the most sizable military budgets, it is undeniable that the arms race has taken place to the detriment of progress in sensitive social sectors and has contributed to the aggravation of certain harmful phenomena— such as inflation; trade imbalances and international payments deficits."
Mr. Diouf continued:
"But in our view as third-world countries, with the threat to international peace and security and, more seriously still, to the fate of humanity, the major consequence of the arms race is that it creates a serious obstacle to the establishment of a new inter-national economic order. Once again it is the squandering of vast resources as a result of competition in weaponry that considerably reduces the efforts that should be made to help the developing countries overcome their serious economic and social difficulties."
128.	We should also like to express our deep concern over the apparent possession of nuclear weapons by South Africa and Israel. Those two countries, which have been flagrantly violating the Charter of the United Nations, as well as principles and resolutions of our Organization, would be seriously endangering international security if by their possession of nuclear weapons they were to resort to inadmissible blackmail.
129.	I wish to reiterate at this session the proposals made by my delegation at the special session on disarm-ament and at the last session of the Disarmament Com-mission. They are: first, the establishment of a universal surveillance and verification system in connexion with the disarmament agreements; secondly, the establishment of a nuclear-weapon-free zone in Africa; thirdly, the close co-ordination of activities aimed at promoting disarmament and development, especially through the reduction of military budgets and the transfer of funds thus released to the development of the least developed countries; and, fourthly, the large-scale dissemination of information and the promotion of disarmament studies so that world public opinion can be better and more accurately informed about the catastrophic dangers which the accumulation of weapons of mass destruction pose to mankind.
130.	We are pleased at the progress already achieved by our Organization in this field and hope that further progress will be recorded during this session.
131.	In a world of a few rich and many poor, peace cannot easily prosper. Similarly, in a world where the gap between rich and poor countries continues ceaselessly to widen, a policy of solidarity must be developed as the best guarantee of genuine independence and freedom.
132.	My country has always upheld the principle that just international economic relations can be achieved only if the right of each country to the sovereign exploitation of its natural resources is protected. It is no coincidence that major international conferences held since the sixth special session of the United Nations General Assembly on raw materials and development have had as their major concern the recovery and use, by all countries, of their natural resources, whether land-based or maritime.
133.	The particularly positive role played in this field by the developing countries should be stressed here. Indeed, inspired by an ardent desire to promote the success of the needed revolution in economic relations among nations and peoples, and motivated by the sincere desire to accord flail priority to development problems and to the stability of the world economy, they have undertaken to strengthen and co-ordinate their actions in order to create genuine horizontal cooperation in all fields, particularly that of raw materials, thus creating a united negotiating position, in order to achieve the establishment of a new international economic and cultural order through agreement rather than confrontation.
134.	That is why the Government of the Republic of Senegal attaches particular importance to the establishment of viable regional and sub-regional communities, such as the Organization for the Development of the Gambia River Basin, the Organization for the Development of the Senegal River, the West African Economic Community and the Economic Community of West African States. But for the effective functioning of such regional co-operation, developing countries must be supported and encouraged in their efforts by the developed countries, as well as by the international organizations, whose precise mission this is.
135.	In this respect, we can only rejoice over the decisions adopted by the General Assembly at its thirty-third session with regard to the Sudano-Sahelian region and the measures to be taken for its benefit, especially concerning the important problem of desertification and the expansion of the United Nations Sahelian Office within the framework of the achievement of a rehabilitation programme for that area.
136.	The more or less alarming outlook for the world economic situation is creating a mood of anxiety. In this climate of uncertainty the developing countries emerge once more the big losers, subjected as they are to the disastrous effects of this crisis, on the one hand, and, on the other, to the measures taken by the wealthy countries to protect their own economies, which are suffering the effects of recession, inflation and unemployment. Overburdened with debts, the developing countries find their development efforts greatly obstructed by a crisis which is imposed upon them. There-fore, it becomes more and more essential for economic co-operation between developing and developed countries to be considered a basic, priority element, a privileged instrument, for the establishment of a new international economic and cultural order.
137.	Yet, on the eve of the proclamation of the third United Nations development decade, we join you, Mr. President, in venturing to hope that the work of the Preparatory Committee for the New International Development Strategy will yield results to everyone's satisfaction. To that end, the international community will have to plan its strategy in order to promote the comprehensive development of the developing countries, as they are the ones which suffer the most from imbalances and short-comings in the current inter-national economic system.
138.	Unfortunately, the legitimate hopes of the developing countries are dwindling, particularly because the failure of the fifth session of UNCTAD and the problems that cropped up during the Second United Nations Development Decade have revealed that there is still a long way to go before the establishment of a new international economic order. The inertia of the developed countries during earlier economic negotiations give us no cause for optimism.
139.	None the less, it does remain undeniable that increased assistance to the developing countries would lead to an upsurge in the world economy and have positive effects on the economies of the developed countries, especially in the area of employment.
140.	In this respect the proposal made by the Group of 77 during the last session of the Committee of the Whole Established under General Assembly Resolution 32/ 174, for a series of global negotiations on international economic co-operation for development, with the participation of all States, should be accepted as quickly as possible during this session. A positive reaction to this proposal would make it possible for the international community as a whole to demonstrate its solid commitment, its sincere will and above all its new mentality regarding major negotiations, with a view to achieving dynamic and realistic compromises in building the new international economic order. It is in this spirit that my delegation would like to express its agreement with the proposal by the Mexican Head of State to discuss energy problems within a global framework, excluding no one, under the auspices of the United Nations and with a positive approach.
141.	It is true that for some years the world has been achieving some tangible progress towards this new order of international co-operation, based on economic equity and social justice. However, it is also true that the world has been unable to respond to appeals for fundamental freedom and human dignity.
142.	Therefore the United Nations should deal with the problem of human rights with full awareness of its responsibilities to men, women and children throughout the world. My country's position on this point has been constant. Senegal is a law-abiding country which oppresses no minority and its Government makes respect for human rights one of its major concerns.
143.	Thus my delegation, during this session, will ex-press support for any measure which may reinforce respect for human rights and fundamental freedoms everywhere in the world; both in South Africa, where apartheid prevails, and in the Arab and Palestinian territories occupied by Israel. However, my delegation will avoid making a distinction between types of human rights violations according to situation and place in order to look with greater favour on some of them. If the protection of human rights cannot be used as an excuse to disregard the sovereignty of States and to interfere in their internal affairs, the sovereignty of States should not serve to conceal human rights violations either.
144.	In this same spirit Senegal has always opposed the idea that economic, social and cultural rights should take priority over civil and political ones. Indeed, human rights are indivisible and interdependent and priority should not be given to one particular category of rights. The main problem is not one of priority, but one of establishing a flexible connexion between these two types of rights, taking into account the levels of economic and social development of the societies concerned.
145.	The international community has the important responsibility of establishing the conditions needed for the full achievement of economic, social and cultural rights as essential means of guaranteeing the effective enjoyment of civil and political rights and of fundamental freedoms by all individuals.
146.	In order to help our Organization fulfil its duty, my delegation will back the idea of creating a post of United Nations High Commissioner for Human Rights as soon as possible. Without being a panacea, this post should be the framework for dynamic action for ensuring increased United Nations effectiveness in this field. Indeed it is time for our Organization urgently to adopt more effective concrete measures in order to fulfil its obligations in the human rights field.
147.	Perhaps if this post had already been in existence those countries which, on various pretexts, have pushed waves of refugees—the number and misery of which continue to move world public opinion—back across their borders or out to sea, would have shown more moderation and responsibility. Whether in Africa, Asia, the Middle East, Europe or elsewhere, these refugees suffer the most inhuman treatment. In this matter our Organization should think up lasting solutions to relieve their misery.
148.	Therefore the mission of the United Nations should increasingly consist of modelling and guiding this new order—economic, social and cultural—to which we all aspire, because the prompt achievement of that order will determine the very conditions for maintaining international peace and security and achieving our Organization's permanent aims.
149.	We are convinced that it is essentially through the United Nations, which continues to spare no effort to achieve its mission, that the real international com-munity of States can be created; this is indispensable to the fulfilment of the real aspirations of those peoples who love peace and justice, so that universal civilization may triumph throughout the world.